Citation Nr: 1545394	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  10-22 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a dislocated left elbow with numbness in elbow and arm.

2.  Entitlement to service connection for back injury and pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to service connection for hypertension has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.





REMAND

Concerning the issue of entitlement to service connection for a dislocated left elbow, in a November 2008 Compensation and Pension (C&P) examination report, the examiner opined that the Veteran spent most of his working career in labor intensive jobs with factory work and that this was more likely the source of his current elbow condition, as opposed to being related to his injury during active service.  In a December 2008 Notice of Disagreement, the Veteran wrote that after active service, he worked as a machine operator "which allowed me to be seated most of my shift to observe and inspect parts and keep the machine operating as smoothly as possible.  I was employed... for 20 years doing these various jobs.  I continued factory work as a machine operator and inspector until my retirement in 2008... Contrary to VA's Physician statement referred to in the denial report, I have not spent my civilian life in labor intensive factory work.  None of these positions involved heavy lifting, assembly line work, or repetitive movements that are typically associated with labor intensive factory work."  

The Board finds that the November 2008 C&P opinion is based on an inaccurate assumption, namely that the Veteran's post service employment involved labor intensive jobs, which led to his current elbow condition.  This error carries significant implications for the opinion provided.  Therefore, the Board finds that the November 2008 C&P opinion warrants minimal probative weight because it is based on inaccurate factual bases.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177   (1993).  A new examination is necessary to determine the etiology of the Veteran's current left elbow condition.

Additionally, in an August 2015 videoconference hearing, the Veteran testified that after his elbow injury during active service, his left elbow was continuously numb all the way down to his little finger.  He also testified that his left elbow was x-rayed at the Battle Creek VA Medical Center sometime in 2009 to 2010, around five or six years ago.  The Board notes that this x-ray report has not been associated with the Veteran's claims folder.  A remand is necessary to attempt to obtain and associate it with the claims folder.
Concerning the issue of entitlement to service connection for a back injury, in a November 2008 C&P examination report, the examiner noted that degenerative disease was documented in the Veteran's back, which was likely age related changes.  The examiner noted that there was "only one notation regarding a back problem" during active service.  The Board notes that service treatment records document two reports of back pain, in February 1966 and April 1967.  Additionally, the VA examiner never commented on the Veteran's complaints of back pain since active service, in June 1978, in March 1984, and in February 1985.  The VA examiner also never commented on the private chiropractic treatment the Veteran received from Dr. McDonald.

In an August 2015 videoconference hearing, the Veteran testified that he had continuous back pain since active service and that he started going to a chiropractor 20 years ago.  In a May 2010 letter, the Veteran's private chiropractor, Dr. McDonald, wrote that the Veteran was first seen for his back in May 1996.

The Board finds that the November 2008 C&P opinion is based on inaccurate facts, namely that the Veteran only had one complaint of back pain during active service and that his back pain only started about 20 years ago, in 1995, rather than being continuous since active service.  These errors carry significant implications for the opinion provided.  Therefore, the Board finds that the November 2008 C&P opinion warrants minimal probative weight because it is based on inaccurate factual bases.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177   (1993).  A new examination is necessary to determine the etiology of the Veteran's current back pain.

Additionally, as noted previously, in a May 2010 letter, the Veteran's private chiropractor, Dr. McDonald, wrote that the Veteran was first seen for his back in May 1996.  These records have not been associated with the Veteran's claims file.  A remand is necessary to try and obtain them.



Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his left elbow condition and back pain, to specifically include the x-ray of the Veteran's left elbow taken in 2009 or 2010 and private chiropractic treatment records from 1996 to present.  All requests for records and responses must be associated with the claims folder.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to his treatment for his left elbow condition and back pain.

3. If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

4. AFTER obtaining any additional records to the extent possible, the Veteran should be afforded a new elbow examination to determine the nature and etiology of any left elbow condition found.  This examination must include additional diagnostic studies such as x-rays or an MRI.  The claims file should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the claimed left elbow condition.  

The examiner is asked to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left elbow condition is related to an injury, illness, or event sustained during service.  The examiner is requested to reconcile his or her opinion with the Veteran's statements and testimony of record.

5. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any back condition found.  The claims folder must be made available to the examiner and he/she is requested to review the entire claims file in conjunction with the examination.  The examiner should obtain a complete history of the claimed back condition during the examination, which should be considered and documented in the examination report.    

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the claimed back condition.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed back condition is related to an injury, illness, or event sustained during service.  The Board notes that the Veteran was seen twice during service for his back: in February 1966 and April 1967, and was seen post-service in June 1978, in March 1984, and in February 1985.

6. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7. A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

8. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






